DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimers filed on 06/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patents 9,294,815, 9,693,117, 10,194,217, 10,567,849, 10,771,862 and 11,102,557 have been reviewed and are accepted. The terminal disclaimers have been recorded.

Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ramaswamy et al (US Patent No. 7,647,604) identifies a media source by generating first signature information based on media presented via a media delivery device and comparing the first signature information to second signature information. The second signature information is derived from a library of signature information local to the media delivery device. The disclosed method generates a collection of matching signature information based on the comparison of the first and second signature information, and identifies a source of the media presented via the media delivery device based on the collection of matching signature information.
Thomas et al (US Patent No. 5,481,294) teaches an audience measurement system that collects data representative of tuned programs rather than of tuned channels, and includes (i) a household metering apparatus which records ancillary codes or extracts program signatures from the programs if no ancillary codes are found therein, (ii) a reference apparatus which monitors broadcast programs to be monitored, which extracts reference signatures therefrom, which records whatever ancillary codes may be associated with these broadcast programs and, if no ancillary codes are present, which compresses and stores a digital replica representative of the broadcast programs to be monitored, (iii) a data collection apparatus which compares the household and reference data to determine (a) which of the broadcast programs to be monitored were selected for viewing and/or listening, (b) which of the metered households selected the broadcast programs to be monitored for viewing and/or listening, and (c) at which times the broadcast programs to be monitored were selected for viewing and/or listening.
Wang et al (US Patent No. 10,003,664) teaches methods and systems for processing a sample of a media stream. In one example, a method includes receiving a sample of a media stream rendered by a media rendering source, and for matching media recordings from which the sample was obtained.
Wright et al (US PG Pub No. 2007/0006275) teaches methods and apparatus for monitoring video games. An example method disclosed herein comprises monitoring game content corresponding to a game medium played by a game console, processing the game content to determine a set of metering data, and cross-referencing the set of metering data with a set of reference data corresponding to a set of known games.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11, the references cited and a thorough search, discloses various aspects and features of applicant’s claimed invention but fail to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claims 1 and 10 as a whole.
Regarding claims 2-10 and 12-20, they depend from allowable claims 1 and 11. Therefore, claims 2-10 and 12-20 are also held allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423